ae department of the treasury internal_revenue_service washington d c government entities oct te pra’ tu u i l xxxxx xxxxx xxxxx legend taxpayer a xxxxx company m xxxxx ira x xxxxx account y xxxxx account z xxxxx bank b xxxxx account c xxxxx amount n xxxxx year xxxxx year xxxxx year xxxxx xxxxx page dear this is in response to your letter_ruling request as submitted supplemented and amended on your behalf by your authorized representative in correspondence dated date and february march and date as to whether certain after-tax amounts transferred erroneously into a traditional individual_retirement_arrangement ira represent investment_in_the_contract within the meaning of sec_72 of the internal_revenue_code the code and as such can be excluded from gross_income in the taxable_year in which such amounts are distributed from the ira the following facts and representations are made under penalties of perjury in support of your ruling_request in year taxpayer a maintained ira x and accounts y and z with company m and he maintained account c with bank b ira x is a traditional individual_retirement_arrangement described in sec_408 accounts c y and z are not iras of any type in year taxpayer a entered into an agreement with bank b under which assets from accounts y and z totaling amount n were transferred to bank b and held in account c as collateral for a loan in year bank b released the collateral for the loan and taxpayer a directed that the assets be transferred to accounts y and z instead bank transferred the funds to ira x amount n exceeds the limit on nondeductible_contributions to a traditional_ira set forth in sec_408 of the code taxpayer a did not discover the error until year when it was brought to his attention by his tax advisor by this time the period for withdrawing excess_contributions without penalty had expired taxpayer a intends to withdraw amount n from ira x in order to avoid further penalty based on the foregoing you request a ruling that upon the distribution of amount n from ira x taxpayer a will be entitled to exclude amount n from gross_income for the taxable_year to the extent that amount n represents an investment_in_the_contract within the meaning of sec_72 of the code sec_408 of the code deals with the tax treatment of distributions from individual_retirement_arrangements sec_408 of the code provides generally that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income xxxxx page ko g goal og u vu by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides in pertinent part that for purposes of applying sec_72 to any amount described in sec_408 all distributions during any taxable_year are treated as one distribution and the value of the contract income_on_the_contract and investment_in_the_contract shall be computed as of the close of the calendar_year in which the taxable_year begins sec_72 of the code provides that gross_income generally includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 b of the code provides that when an amount received under an annuity endowment or life_insurance_contract is not received as an annuity and the amount is received before the annuity_starting_date the amount is included in gross_income to the extent it is allocable to income_on_the_contract but it is excludable to the extent it is allocable to investment_in_the_contract sec_72 of the code provides that investment_in_the_contract as of any date is a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income generally the investment_in_the_contract includes contributions for which no deduction has been taken under sec_219 of the code but does not include contributions for which a deduction has been taken under sec_219 of the code based on the information provided and the representations submitted amount n was erroneously contributed to ira x however regardless of the reason for the contribution amount n represents an amount of premiums or other consideration paid for ira x for which no deduction was taken accordingly we rule that for purposes of determining the amount of any distribution from ira x that must be included in taxpayer a’s gross_income amount n is considered investment_in_the_contract within the meaning of sec_72 of the code with respect to ira x this ruling assumes that ira x satisfies the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxx page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxx d xxxxx by telephone at xxxxx or by fax at xxxxx please address all correspondence to se t ep ra t4 sincerely yours qe u un f lee bee st i donzell h littlejohn manager employee_plans technical group cc xxxxx xxxxx xxxxx enclosures deleted copy of ruling letter notice of intention to disclose
